349 Ill. App. 391 (1953)
110 N.E.2d 758
In the Matter of Petition of Common School District Number 191 to Annex to Community Unit School District Number 187.
Joe Quevreaux et al., Petitioners-Appellees,
v.
James Upchurch et al., Objectors-Appellants, and Community Unit School District Number 187, St. Clair County, Intervenor-Appellant.
Term No. 52-O-13.
Illinois Appellate Court.
Opinion filed January 30, 1953.
Rehearing denied February 26, 1953.
Released for publication March 4, 1953.
Weihl & Weihl, Oehmke & Dunham, and Howard F. Boman, for appellants.
Eugene H. Widman, for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BARDENS.
Appeal dismissed.
Not to be published in full.